Case 19-32214-KRH   Doc 34   Filed 08/23/19 Entered 08/23/19 12:02:49   Desc Main
                             Document     Page 1 of 6
Case 19-32214-KRH   Doc 34   Filed 08/23/19 Entered 08/23/19 12:02:49   Desc Main
                             Document     Page 2 of 6
Case 19-32214-KRH   Doc 34   Filed 08/23/19 Entered 08/23/19 12:02:49   Desc Main
                             Document     Page 3 of 6
Case 19-32214-KRH   Doc 34   Filed 08/23/19 Entered 08/23/19 12:02:49   Desc Main
                             Document     Page 4 of 6
Case 19-32214-KRH   Doc 34   Filed 08/23/19 Entered 08/23/19 12:02:49   Desc Main
                             Document     Page 5 of 6
Case 19-32214-KRH   Doc 34   Filed 08/23/19 Entered 08/23/19 12:02:49   Desc Main
                             Document     Page 6 of 6
